Dismissed and Memorandum Opinion filed April 26, 2007







Dismissed
and Memorandum Opinion filed April 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00198-CV
____________
 
JANET GAYLE ADUDDLE,
Appellant
 
V.
 
TRUMAN BODY, ET AL, Appellee
 

 
On Appeal from the 240th District
Court
Fort Bend County, Texas
Trial Court Cause No.
04-CV-137643
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal.  The clerk=s record was filed on March 23, 2007.  The record before this
court contains no appealable order.
On April
2, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before April 10, 2007.  See Tex. R. App. P. 42.3(a).




Appellant=s response fails to demonstrate that
this court has jurisdiction over the appeal.  Accordingly, the appeal is
ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed April
26, 2007.
Panel consists of Justices Anderson, Fowler, and Frost.